TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00385-CV



                                  Joe Y. Rogers, III, Appellant

                                                 v.

                                Sandra Rogers Miller, Appellee




      FROM THE COUNTY COURT AT LAW #4 OF WILLIAMSON COUNTY
    NO. 17-0461-CP4, THE HONORABLE JOHN MCMASTER, JUDGE PRESIDING


                                            ORDER

PER CURIAM

               Appellant’s brief on appeal was originally due on August 28, 2018.          On

appellant’s motions, the time for filing was extended to December 3, 2018. Appellant has now

filed a third motion requesting that the Court extend the time for filing appellant’s brief.

We grant the motion for extension of time and order appellant to file a brief no later than

January 11, 2019. No further extension of time will be granted and failure to comply with this

order may result in dismissal of this appeal. See Tex. R. App. P. 38.8(a); id. R. 42.3.

               It is ordered on December 21, 2018.



Before Chief Justice Rose, Justices Field and Toth